DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The objections to the claims are withdrawn in light of the amendments to the claims.
Applicant’s arguments with respect to the rejection of claims under 35 U.S.C. §112 have been fully considered and are persuasive. The rejection of claims under 35 U.S.C. §112 has been withdrawn.
Allowable Subject Matter
Claims 17-21, 25, and 27-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 31, the prior art of record does not teach or render obvious a roller of a printing unit of a printing press, which printing unit includes a roller inking unit, the roller being a part of the roller inking unit, having all of the recited structure and functionality, including  a pneumatic drive to effect the axial movement of the roller outer body with respect to the roller inner body in at least a first axial direction, at least a first chamber in an interior of the roller and forming the pneumatic drive as a piston/cylinder system, a compressed air source to supply compressed air to the at least first chamber and to exhaust compressed air from the at least first chamber to form the pneumatic drive, at least a first annular bushing on the inner circumferential surface of the roller outer body cylindrical shell and having a first annular bushing inner circumferential surface, the roller outer body cylindrical shell inner circumferential surface, the roller inner body annular ring and the at least first annular bushing forming the at least first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEO T HINZE/
Patent Examiner
AU 2853
06 July 2021

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853